Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant’s amendment filed on 11/1/2021. Claims 89-106 are pending. 
Allowable Subject Matter
Claims 89-106 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for secure communication utilizing a key derivation function. 

The examiner notes for the record that applicant’s claims 89-106, where noted to be allowable over the prior art in office action dated 8/3/2021. The examiner specifically noted at the time of the office action dated 8/3/2021, that applicant’s limitation(s) of, “receiving, from the server, a message comprising a public key of a public-private key pair for the server, and an attribute indicating a used or desired key generation function associated with the public key for the server, and a used or desired Elliptic Curve Diffie-Hellman Ephemeral group related to the public key for the server...deriving a key using a pseudo-random function for communication between the communication device and the server, based on the shared secret, the CK’, the IK’, an identity associated with the communication device and a value representing a choice of a key derivation function”, in conjunction with the other independent claim limitation(s) were the reason(s) for indicating allowable subject matter. As such the examiner contends that applicant’s abstract and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
	The examiner withdraws the objection applicant’s Specification in view of applicant’s title amendment. 
Examiner’s Remarks – Specification Objection (Abstract)
	The examiner withdraws the objection applicant’s Specification in view of applicant’s title amendment. 
Examiner’s Remarks - Claim Objection 
	The examiner finds applicant’s remarks persuasive and therefore withdraws the objection.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matsuzaki; Natsume et al. (US Patent No. 5,199,070), Beeson; Curtis Linn et al. (US Patent Publication No. 2006/0153370), Rossini; Fernando et al. (US Patent Publication No. 2006/0280300), and Nix; John A. et al. (US Patent Publication No. 2015/0180653).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497